Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-18-2020 under new application; which have been placed of record in the file. Claims 1-16 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-08-2020, 02-22-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because total word count exceeds 150 (total word count is 171).  Correction is required.  See MPEP § 608.01(b).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport Benjamin M et al. (US 20130094126 A1 IDS) in view of Fredlund John R et al. (US 20050024489 A1 IDS).

Regarding Claim 1, Rappoport Benjamin M et al. (US 20130094126 A1) suggests a system (please see page 2, paragraph 32 suggests an electronic device as system), comprising: a} a display (page 2, paragraph 32 further suggests having a display) having a first pixel array (display14 includes an active region (first pixel array) of display pixels 44 laid out in an array; figure3; paragraph [0051]) and a gap in the first pixel array (figure3; paragraph [0051] the display14 includes openings 28 (gap)) in which at least some pixels of the first pixel array are missing (the display14 includes 
However, Rappoport Benjamin M et al. (US 20130094126 A1) fails to disclose camera being not operative during second mode.
However, examine maintains in the Applicant’ field of endeavor prior art of Fredlund John R et al. (US 20050024489 A1) does disclose and suggests camera is not operative (please see figure 1, Camera 14, controlled computer 26, display 16 also 
Rappoport Benjamin M et al. (US 20130094126 A1) teaches display having a first pixel array and a gap in the first pixel array in which at least some pixels of the first pixel array are missing; a camera, and a second pixel array.
Fredlund John R et al. (US 20050024489 A1) teaches controlling of the camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) teaches the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and the second pixel array is operative to display the second array pixel information in the gap in the first pixel array

Rappoport Benjamin M et al. (US 20130094126 A1) contained a device which differed the claimed process by the substitution of the step controlling of the camera operation during first and second mode of operation of the pixel arrays. Fredlund John R et al. (US 20050024489 A1) teaches substituted step of controlling of the camera operation during first and second mode of operation of the pixel arrays and their functions were known in the art to enabling a system to be able control the operation of the camera such that to be able to continuously display images on a display. Rappoport Benjamin M et al. (US 20130094126 A1) step of displaying images during second mode of the captured image by a camera only during first mode with controlling of the camera operation during first and second mode of operation of the pixel arrays of Fredlund John R et al. (US 20050024489 A1) and the results would have been predictable and resulted in enabling to display the second array pixel information in the gap in the first pixel array. Thus to be able to display images continuously without any interruption (Fredlund John R et al. (US 20050024489 A1) paragraph 33, repeating cycle of operation).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Please also see prior art of Fredlund John R et al. (US 20050024489 A1) disclosure; further suggests the system is further operable in a third operation mode in which the camera is operative to capture images and the second pixel array is operative to display information (switching back and forth between the transmissive state and the viewing state at a rate of at least 24 cycles per second allowing a “flicker free” display on the display16 while also capturing images by the camera14; paragraphs [0032]-[0033]).

Regarding Claim 3, Rappoport Benjamin M et al. (US 20130094126 A1)  suggests when the second pixel array is operative to display second pixel array information continuously with displayed first pixel array information (page 4, paragraph 58 suggests third mode operation suggesting first pixel array; camera and second pixel array are operative).

Regarding Claim 4, Rappoport Benjamin M et al. (US 20130094126 A1)  suggests the second pixel array is operative to display second pixel array information, the displayed second pixel array information is projected to fil in display information mussing in the gap (page 4, paragraph 56-58 suggests second mode the second 
Fredlund John R et al. (US 20050024489 A1) suggests a protection lens, (page 1, paragraph 5 suggests images are projected on the transparent display screen with projection lens is well known to one ordinary skill in the art, as disclosed by prior art of Heirich Douglas L (US 5801758 A) per Fredlund John R et al. (US 20050024489 A1) figure 2, Col. 4, Line 18 to Col. 5, Line 19).

Regarding Claim 13, Rappoport Benjamin M et al. (US 20130094126 A1) suggests a system (please see page 2, paragraph 32 suggests an electronic device as system), comprising: a} a display (page 2, paragraph 32 further suggests having a display) having a first pixel array (display14 includes an active region (first pixel array) of display pixels 44 laid out in an array; figure3; paragraph [0051]) and a gap in the first pixel array (figure3; paragraph [0051] the display14 includes openings 28 (gap)) in which at least some pixels of the first pixel array are missing (the display14 includes openings 28(gap) formed in the active region interrupting the array of the display pixels (in which at least some pixels of the first pixel array are missing); figure3; Paragraph [0051]), b) a camera (Figure11, page 5, paragraph 66 item 74), and c} a second pixel array please see figure 8, page 4, paragraphs 56-58 item 52 second pixel array and second display being 54), wherein the system is operable in a first operation mode in which the camera is operative to capture images (page 4, paragraphs 58 suggests in first mode first pixel array 44 of first display 14 is active) and the second pixel array is 
However, Rappoport Benjamin M et al. (US 20130094126 A1) fails to disclose camera being not operative during second mode.
However, examine maintains in the Applicant’ field of endeavor prior art of Fredlund John R et al. (US 20050024489 A1) does disclose and suggests camera is not operative (please see figure 1, Camera 14, controlled computer 26, display 16 also controlled by computer 26  pages 1, 2, paragraphs 9-11, 17-20, page 3, paragraphs 32, 33 suggest camera is operative only when display is in transmissive state or de-energized in another word a camera (camera14; paragraph [0033}); where in the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information (system having a transmissive state (first operation mode) in which a display panel 16 is de-energized (second pixel array is not operative) and a camera14 captures an image; 
Rappoport Benjamin M et al. (US 20130094126 A1) teaches display having a first pixel array and a gap in the first pixel array in which at least some pixels of the first pixel array are missing; a camera, and a second pixel array.
Fredlund John R et al. (US 20050024489 A1) teaches controlling of the camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) teaches the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and the second pixel array is operative to display the second array pixel information in the gap in the first pixel array
Rappoport Benjamin M et al. (US 20130094126 A1) does not teach controlling of the camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) contained a device which differed the claimed process by the substitution of the step controlling of the camera operation during first and second mode of operation of the pixel arrays. Fredlund John R et al. (US 20050024489 A1) teaches substituted step of and their functions were known in the art to enabling a system to be able control the operation of the camera such that to be able to continuously display images on a display. Rappoport Benjamin M et al. (US 20130094126 A1) step of displaying images during second mode of the captured image by a camera only during first mode with controlling of the camera operation during first and second mode of operation of the pixel arrays of Fredlund John R et al. (US 20050024489 A1) and the results would have been predictable and resulted in enabling to display the second array pixel information in the gap in the first pixel array. Thus to be able to display images continuously without any interruption (Fredlund John R et al. (US 20050024489 A1) paragraph 33, repeating cycle of operation).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 14, Rappoport Benjamin M et al. (US 20130094126 A1) suggests a system (electronic device; paragraph [0032)), comprising: a)a display having a first pixel array (display14 includes an active region (first pixel array) of display pixels 44 laid out in an array; figure3; paragraph (0051]) and a gap in the first pixel array in which at least some pixels of the first pixel array are missing (the display 14 includes openings 28 (gap) formed in the active region interrupting the array of the display pixels (in which at least some pixels of the first pixel array are missing); figure 3; paragraph [0051}); and c) a second pixel array (display 54 having display pixels 52; figure 8;paragraphs (0056]-[0058}), where in the system is operable in a first operation mode 
However, Rappoport Benjamin M et al. (US 20130094126 A1) fails to disclose b) a light emitting device; wherein the system is operable in a first operation mode in which the light emitting device is operative to emit light and the second pixel array is not operative to display information, and in a second operation mode in which the light emitting device is not operative to emit light and the second pixel array is operative to display the second array pixel information. 
However, in the applicant’s field of endeavor prior art of Fredlund John R et al. (US 20050024489 A1) suggests b) a light emitting device (lamp 30; paragraph [0029]); wherein the system is operable in a first operation mode in which the light emitting device is operative to emit light and the second pixel array is not operative to display information (system having a transmissive state (first operation mode) in which a display panel 16 is de-energized (second pixel  array  is not operative) and lamp 30 is on to illuminate a user during an image capture by a camera; paragraphs [0029] and [0033]), and in a second operation mode in which the light emitting device is not operative to emit light and the second pixel array is operative to display the second array pixel information (viewing state (second operation mode) in which the display pane! 16 is displaying an image and the lamp 30 is off; paragraphs [0029] and [0033]). 

Fredlund John R et al. (US 20050024489 A1) teaches controlling of the light camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) teaches the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and the second pixel array is operative to display the second array pixel information in the gap in the first pixel array
Rappoport Benjamin M et al. (US 20130094126 A1) does not teach controlling of the light and camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) contained a device which differed the claimed process by the substitution of the step controlling of the light and camera operation during first and second mode of operation of the pixel arrays. Fredlund John R et al. (US 20050024489 A1) teaches substituted step of controlling of the camera and light operation during first and second mode of operation of the pixel arrays and their functions were known in the art to enabling a system to be able control the operation of the light and camera such that to be able to continuously display images on a display. Rappoport Benjamin M et al. (US 20130094126 A1) step of displaying images during second mode of the captured image by the light and camera only during first mode with controlling of the results would have been predictable and resulted in enabling to display the second array pixel information in the gap in the first pixel array. Thus to be able to display images continuously without any interruption (Fredlund John R et al. (US 20050024489 A1) paragraph 33, repeating cycle of operation).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, Rappoport Benjamin M et al. (US 20130094126 A1) in view of Fredlund John R et al. (US 20050024489 A1) suggests the system is further operable in a third operation mode in which the light emitting device is operative to emit light and the second pixel array is operative to display information (page 4, paragraphs 56-58 Rappoport Benjamin M et al. (US 20130094126 A1) suggests third mode operation suggesting camera and second pixel array are operative and Fredlund John R et al. (US 20050024489 A1) since camera is on the light is operative paragraphs  29, 31, 33).

Regarding Claim 16, Rappoport Benjamin M et al. (US 20130094126 A1) suggests a system (electronic device; paragraph [0032)), comprising: a)a display having a first pixel array (display14 includes an active region (first pixel array) of display pixels 44 laid out in an array; figure3; paragraph (0051]) and a gap in the first pixel array in which at least some pixels of the first pixel array are missing (the display 14 includes openings 28 (gap) formed in the active region interrupting the array of the display pixels 
However, Rappoport Benjamin M et al. (US 20130094126 A1) Fails to disclose b) a light emitting device; wherein the light emitting device is operative to emit light through a pixel array,
However, Fredlund John R et al. (US 20050024489 A1) a light emitting device (lamp 30; paragraph (0029]); where in the light emitting device is operative to emit tight through a pixel array (lamp 30 is on to illuminate a user through a display panel 16 during an image capture by a camera; paragraphs [0029] and (0033]).

Fredlund John R et al. (US 20050024489 A1) teaches controlling of the light camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) teaches the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and the second pixel array is operative to display the second array pixel information in the gap in the first pixel array
Rappoport Benjamin M et al. (US 20130094126 A1) does not teach controlling of the light and camera operation during first and second mode of operation of the pixel arrays.
Rappoport Benjamin M et al. (US 20130094126 A1) contained a device which differed the claimed process by the substitution of the step controlling of the light and camera operation during first and second mode of operation of the pixel arrays. Fredlund John R et al. (US 20050024489 A1) teaches substituted step of controlling of the camera and light operation during first and second mode of operation of the pixel arrays and their functions were known in the art to enabling a system to be able control the operation of the light and camera such that to be able to continuously display images on a display. Rappoport Benjamin M et al. (US 20130094126 A1) step of displaying images during second mode of the captured image by the light and camera only during first mode with controlling of the results would have been predictable and resulted in enabling to display the second array pixel information in the gap in the first pixel array. Thus to be able to display images continuously without any interruption (Fredlund John R et al. (US 20050024489 A1) paragraph 33, repeating cycle of operation).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Kanda Akihiko et al. (US 20200162673 A1) disclosure; paragraphs 61, 62, 115, 151, 153,
Maison Benoit et al. (US 20130190086 A1) disclosure; paragraphs 146, 153-155.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

10-22-2021